Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/14/22 has been entered.
 
Applicant’s election without traverse of Group I (a method of treatment) and the provisional election of species of TDP-43 in the reply filed on 5/24/21 remains in effect. The species of proteinase K and trypsin are included in examination.

Claims 1-2, 7-32, and 34-45 are pending. Claims 12-31 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Claims 9-10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5/24/21.
	Claims 1-2, 7-8, 11, and 34-45 are under examination.


Withdrawn Rejections
	The non-statutory double patenting rejection over application 17062440 (now US 11278657) is withdrawn in view of the accepted terminal disclaimer.

Current Rejections
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 39-45 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 39 requires that trypsin or proteinase K “has a higher specificity and higher affinity to the toxic protein compared to a plurality of other proteins occurring in the CSF”. However, it is unclear what limitations this phrase is meant to place on the claim.
In one case, this is merely reciting an inherent property of trypsin and proteinase K. If this is the case, the claim would not be indefinite because whenever employing trypsin or proteinase K, this limitation would necessarily be met. However, in another interpretation, this is not inherent but rather a limitation to be evaluated. In such a case, the phrase does not clearly convey how the metes and bounds are meant to be evaluated. For example, there is no particular limit on this “plurality”. In one case, the protease must have a higher specificity/affinity for the toxic protein than any other protein in the CSF. In another, it might suffice for the levels to be higher when compared to two proteins (a plurality) while still allowing the specificity/affinity to be higher for other proteins than the toxic protein.
This is further complicated by dependent claim 40. This claim requires “the toxic protein” to be “selected”. It is unclear if this then means that the protease must have a higher specificity/affinity for the “selected” toxic protein when compared to the “other” proteins, which now include the non-selected toxic proteins. By way of example, if TDP-43 is selected in claim 40, it is unclear if one could then select tau and α-syn as the “plurality” of other proteins to compare specificity/affinity.
MPEP § 2173.02 (II) states that one of the purposes of examination under 35 USC § 112, second paragraph is to determine whether the claim apprises one of ordinary skill in the art of its scope and, therefore, serves the notice function required by 35 U.S.C. 112, second paragraph, by providing clear warning to others as to what constitutes infringement of the patent. See, e.g., Solomon v. Kimberly-Clark Corp., 216 F.3d 1372, 1379, 55 USPQ2d 1279, 1283 (Fed. Cir. 2000). See also In re Larsen, No. 01-1092 (Fed. Cir. May 9, 2001) (unpublished). If the language of the claim is such that a person of ordinary skill in the art could not interpret the metes and bounds of the claim so as to understand how to avoid infringement, a rejection of the claim under 35 U.S.C. 112, second paragraph, would be appropriate. See Morton Int’l, Inc. v. Cardinal Chem. Co., 5 F.3d 1464, 1470, 28 USPQ2d 1190, 1195 (Fed. Cir. 1993). In this case, it is unclear how the claim is meant to be interpreted and, where there are different interpretations which lead to different conclusions regarding the metes and bounds of the claim, the claim is indefinite. Dependent claims do not correct this and so are indefinite for the same reasons.
Therefore, claims 39-45 are indefinite.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 39-45 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leuthardt (US 20140377319; IDS 5/24/21 citation 21) in view of Paraskevas (previously cited).
Leuthardt teaches treating a neurological disease (“treating neurodegenerative diseases such as, for example, Alzheimer's…ALS” paragraph 2; treating a neurological disease, claim 49) characterized by the presence of a toxic protein in CSF (“many neurological diseases and disorders arise from protein deposits within cerebrospinal fluid” paragraph 3; the disease is, e.g., Alzheimer's, ALS, claim 52) comprising contacting the CSF of a subject in need with an effective amount of a protease capable of removing or degrading the toxic protein (contacting CSF with a device comprising a support and protease attached to the support; claim 49), wherein the contact is in situ (further comprising implanting the device in a subject; claim 54). Leuthardt teaches attaching proteases to a support (section header above paragraph 50) and that attached is interchangeable with (and therefore identical to) immobilized (paragraph 50). Leuthardt teaches the exemplary protease of trypsin (claims 35, 41, 49, and 50; paragraphs 12, 13, 15, 16). 
Leuthardt does not teach using 1-10 mg/mL of trypsin.
Differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See MPEP §2144.05(II). The end result of both the instant method and the method of Leuthardt is that trypsin is effective to remove toxic proteins in ALS. Merely discovering what amount of trypsin is effective in doing so cannot be considered sufficient to sustain a patent. “[I]t is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions” (MPEP §2144.05(II)(A)).
In this case, the amount of proteinase at best amounts to a “change of proportions”. Leuthardt recognizes that the specific amount of trypsin which is therapeutically effective is a result-effective variable; se e.g., paragraph 33 stating the amount of protease “can be expected to vary with the mechanism of delivery” and provides guidance as to benchmarks for determining that amount. Thus, even in the absence of an explicit recitation of 1-10 mg/mL, the evidence currently supports the conclusion that this is no more than routine optimization of a prior art method and therefore would have been obvious.
Regarding claim 40, the claim requires “selecting” a toxic protein to be removed. However, this is not an active step, but rather a result of the contacting step. The claim is to treatment of all subjects with ALS or FTD and does not require selecting a “subgroup” of subjects that have these particular proteins, so the evidence further supports the conclusion that these proteins are inherent in the CSF of those subjects. In other words, using trypsin to contact the CSF of a subject with ALS will necessarily result in the degradation of the same proteins without any need to select or even recognize that those proteins are being degraded. Applicant’s elected species of TDP-43 is “responsible” for about 90% of patients with ALS (Paraskevas; abstract). Since Leudhardt teaches the purpose of the method is to degrade pathogenic proteins in subjects with ALS, it would have been obvious to select those that represent the vast majority of said disease and contact it with the protease in order to effectively remove the protein responsible for the disease and treat the individual.
Regarding claim 41, one of ordinary skill in the art would have found in situ treatment obvious because Leuthardt teaches the contact is in situ as an effective means of performing the method (further comprising implanting the device in a subject; claim 54).
Regarding claim 42, it would have been obvious to immobilize the protease to a solid substrate because Leuthardt teaches the method includes immobilizing the protease to a support (paragraphs 29, 50-53) where that support is a solid (paragraphs 34, 43, 47).
Regarding claim 43, Leuthardt teaches the solid support may be either a porous solid substrate (paragraph 46: “particles may be porous”) as well as teaching cross-linked resins (e.g., paragraph 40: acrylic resin; paragraph 45: resin).
Regarding claims 44 and 45, Paraskevas teaches that TDP-43 is elevated and can be detected in the CSF of subjects with ALS or FTD (p.2 second paragraph). This is listed under the heading “diagnosis”, which precedes treatment options. It would have been obvious to the person of ordinary skill in the art set to practice the method of Leuthardt to degrade toxic TDP-43 to first determine if the subject needed such degradation, i.e., to detect and diagnose the subject as having increased levels of a toxic protein (TDP-43) in the CSF prior to an attempt to degrade such a protein. As Paraskevas not only detects TDP-43 in CSF, but also teaches that it is elevated in ALS and represents a toxic protein, it would have been obvious to first detect the toxic protein prior to the contacting step.
Therefore, claims 39-45 would have been obvious.

Claims 32 and 34-45 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leuthardt (US 20140377319; IDS 5/24/21 citation 21) in view of Paraskevas and Bioline (previously cited).
Leuthardt and Paraskevas are discussed above, such discussion incorporated herein. Briefly,  Leuthardt teaches that neurodegenerative diseases characterized by the presence of a toxic protein in the CSF may be treated using proteases which degrade that toxic protein. While Leuthardt teaches several diseases (including ALS) and toxic proteins to be targeted, as well as different proteases to be used (including trypsin), Leuthardt does not explicitly describe FTD or proteinase K.
Regarding claim 32, nevertheless one of ordinary skill in the art at the time of filing would have found it obvious to use proteinase K in the method of Leuthardt to treat FTD and/or ALS.
As noted by the United States Supreme Court, if a person of ordinary skill can implement a predictable variation, § 103 likely bars its patentability. For the same reason, if a technique has been used to improve one method (e.g., Leuthardt’s technique of degrading a toxic CSF protein to treat a group of neurodegenerative diseases, including using trypsin to treat ALS), and a person of ordinary skill would recognize that it would improve similar methods (e.g., treating another disease in which the toxic protein is also circulating in the CSF using a protease known to degrade that toxic protein) in the same way, using the technique is obvious unless its actual application is beyond his or her skill. KSR, 127 S. Ct. at 1740.
In this case, TDP-43 was known to be a toxic protein in FTD and ALS and was further known to be elevated in the CSF. Paraskevas teaches that TDP-43 is pathogenic in FTD and further that TDP-43 aggregates and accumulates in FTD subjects (p.1). Paraskevas further teaches that TDP-43 is elevated in the CSF of subjects with either ALS or FTD (p.2 second paragraph). Paraskevas teaches TDP-43 is “responsible” for 50% of FTD and 90% of ALS (abstract), which would have made it obvious to one of ordinary skill in the art to treat these subjects because there was an identified, causative protein (TDP-43) and there was a method for treating such diseases by degrading the causative protein (Leuthardt).
Thus, at the time of filing, one of ordinary skill in the art would have found it obvious that treating FTD—another neurodegenerative disease characterized by the presence of toxic proteins in the CSF—would be an obvious variation of the method of Leuthardt as the technique as applied to both the diseases of Leuthardt as well as FTD/ALS functions in the same way: using proteases to degrade a known toxic protein in the CSF. Thus, there was a reasonable expectation that degrading the toxic protein in FTD would have been an effective treatment as Leuthardt teaches degrading the same protein (TDP-43) in another disease where TDP-43 is responsible for the disease (ALS; Paraskevas) is effective. 
In making this predictable variation, one of ordinary skill in the art would further have found it obvious to use a known protease in order to accomplish this. Proteases represent a known, finite genus wherein one could reasonably select a protease and expect it to degrade its target proteins, as this is the function of a protease. While Leuthardt alone makes obvious the use of trypsin (paragraph 12), Leuthardt also guides the ordinary artisan to the genus of serine proteases (paragraph 12) as an effective genus of proteases for the method.
Thus, when guided to the genus of serine proteases, it must be determined if one of ordinary skill in the art at the time of filing would have found the species of proteinase K an obvious choice. Bioline teaches proteinase K is a “highly active serine protease with broad cleavage specificity on native and denatured proteins” and is “useful for general digestion of proteins”. As such, there would have been a reasonable expectation of success in using proteinase K—a species of serine protease as suggested by Leuthardt—in the method of Leuthardt as applied to a subject with FTD or ALS because it was known to be highly effective in degrading proteins.
With respect to the “effective amount” of 1-10 mg/mL, Leuthardt teaches using an effective amount of protease to achieve the desired degradation (paragraph 33) while Bioline teaches the amount of proteinase K effective to remove proteins is variable, but suggests 50-100 ug/mL for protein removal and 2 mg/mL for tissue treatment. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP §2144.05(I). In this case, the effective ranges clearly overlap (1-10 mg/mL vs up to 2 mg/mL). Further, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See MPEP §2144.05(II). The end result of both the instant method and the method made obvious by the combination of references is that proteinase K degrades TDP-43. Absent evidence of the critical nature of the claimed range, arriving at such through routine optimization would have been obvious. “[I]t is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions” (MPEP §2144.05(II)(A)).
In this case, the amount of proteinase at best amounts to a “change of proportions” while using proteinase K rather than trypsin is “the substitution of equivalents doing the same thing”. Leuthardt teaches that serine proteases and trypsin are equivalents for degrading pathogenic proteins (Markush Group) and proteinase K is a highly effective serine protease, which would serve the same function of degrading proteins as trypsin.
With respect to the limitation of “reduces the concentration of the toxic protein by 90%”, Applicant is reminded that chemical compounds and their properties are inseparable (In re Papesch, 315 F.2d 381, 137 USPQ 43 (CCPA1963)). The method using proteinase K to contact the CSF of subjects with ALS and/or FTD, where those subjects were determined to have high levels of pathogenic TDP-43, would have been obvious as described. The result of degrading the TDP-43 by 90% is a property of the interaction between proteinase K and TDP-43 and would naturally flow from practicing the active steps of the method.
Regarding claim 34, one of ordinary skill in the art would have found in situ treatment obvious because Leuthardt teaches the contact is in situ as an effective means of performing the method (further comprising implanting the device in a subject; claim 54).
Regarding claim 35, it would have been obvious to immobilize the protease to a solid substrate because Leuthardt teaches the method includes immobilizing the protease to a support (paragraphs 29, 50-53) where that support is a solid (paragraphs 34, 43, 47).
Regarding claim 36, Leuthardt teaches the solid support may be either a porous solid substrate (paragraph 46: “particles may be porous”) as well as teaching cross-linked resins (e.g., paragraph 40: acrylic resin; paragraph 45: resin).
Regarding claims 37 and 38, Paraskevas teaches that TDP-43 is elevated and can be detected in the CSF of subjects with ALS or FTD (p.2 second paragraph). This is listed under the heading “diagnosis”, which precedes treatment options. It would have been obvious to the person of ordinary skill in the art set to practice the method of Leuthardt to degrade toxic TDP-43 to first determine if the subject needed such degradation, i.e., to detect and diagnose the subject as having increased levels of a toxic protein (TDP-43) in the CSF prior to an attempt to degrade such a protein. As Paraskevas not only detects TDP-43 in CSF, but also teaches that it is elevated in ALS and represents a toxic protein, it would have been obvious to first detect the toxic protein prior to the contacting step.
Therefore, claims 32 and 34-45 would have been obvious.

Claims 1-2, 7-8, 11, and 39-45 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leuthardt (US 20140377319; IDS 5/24/21 citation 21) in view of Paraskevas (previously cited) and further in view of Thermo (form 892).
Leuthardt and Paraskevas are discussed above, such discussion incorporated herein. Briefly,  Leuthardt teaches that neurodegenerative diseases characterized by the presence of a toxic protein in the CSF may be treated using proteases which degrade that toxic protein. While Leuthardt teaches a number of suitable supports for immobilizing the protease including agar (paragraph 45), which comprises agarose, Leuthardt does not explicitly describe agarose.
Regarding claim 1, nevertheless one of ordinary skill in the art would have found the choice of agarose as a support for immobilizing the protease obvious. The method of Leuthardt provides for the protease to be immobilized on a support (abstract; paragraphs 12-19; claims 35, 38-41, and 45-47). Leuthardt would have provided guidance to the ordinary artisan at the time of filing that any suitable support is acceptable and leads the artisan to the groups of electrospun fiber supports (paragraph 35), particle supports (paragraph 43), and other supports (paragraph 47).
One rationale for determining obviousness is the simple substitution of one known element for another to obtain predictable results. Based on the disclosure of Leuthardt, one of ordinary skill in the art would have understood that the exact nature of the solid support was variable. As such, the prior art contained a method which differs from the claimed method by the substitution of one of the explicitly suggested supports of Leuthardt for the agarose support of the instant claims.
The substituted component and their functions were known in the art. Thermo teaches that trypsin immobilized to an agarose resin was commercially available at the time of filing. Further, Thermo teaches the benefits of using the immobilized protease because “it minimizes autolysis, eliminates contamination of a sample with the protease and allows control of the digestion by removing the trypsin”. These first two benefits would be of particular use when dealing with a biological sample, as it would reduce the amount of cellular damage (autolysis) and not contaminate said sample with “loose” protease.
Thus, one of ordinary skill in the art could have substituted one known element for another and the results would have been predictable. Leuthardt teaches trypsin immobilized to solid substrates while Thermo teaches trypsin immobilized to agarose was readily available for proteolytic digestion and possessed certain benefits. By making the substitution of the substrate, one of ordinary skill in the art would have still predicted that the trypsin would digest its targets when contacted with the CSF (as in Leuthardt) thereby achieving the sought-after therapeutic result.
Regarding claim 2, the claim requires “selecting” a toxic protein to be removed. However, this is not an active step, but rather a result of the contacting step. The claim is to treatment of all subjects with ALS or FTD and does not require selecting a “subgroup” of subjects that have these particular proteins, so the evidence further supports the conclusion that these proteins are inherent in the CSF of those subjects. In other words, using trypsin to contact the CSF of a subject with ALS will necessarily result in the degradation of the same proteins without any need to select or even recognize that those proteins are being degraded. Applicant’s elected species of TDP-43 is “responsible” for about 90% of patients with ALS (Paraskevas; abstract). Since Leudhardt teaches the purpose of the method is to degrade pathogenic proteins in subjects with ALS, it would have been obvious to select those that represent the vast majority of said disease and contact it with the protease in order to effectively remove the protein responsible for the disease and treat the individual.
Regarding claims 7-8, Paraskevas teaches that TDP-43 is elevated and can be detected in the CSF of subjects with ALS or FTD (p.2 second paragraph). This is listed under the heading “diagnosis”, which precedes treatment options. It would have been obvious to the person of ordinary skill in the art set to practice the method of Leuthardt to degrade toxic TDP-43 to first determine if the subject needed such degradation, i.e., to detect and diagnose the subject as having increased levels of a toxic protein (TDP-43) in the CSF prior to an attempt to degrade such a protein. As Paraskevas not only detects TDP-43 in CSF, but also teaches that it is elevated in ALS and represents a toxic protein, it would have been obvious to first detect the toxic protein prior to the contacting step.
Regarding claim 11, one of ordinary skill in the art would have found in situ treatment obvious because Leuthardt teaches the contact is in situ as an effective means of performing the method (further comprising implanting the device in a subject; claim 54).
Therefore, claims 1-2, 7-8, 11, and 39-45 would have been obvious.

Claims 1-2, 7-8, 11, and 39-45 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leuthardt (US 20140377319; IDS 5/24/21 citation 21) in view of Paraskevas (previously cited) and further in view of Thermo and Scheiflinger (US 20040185042; form 892).
The references are discussed above, such discussion incorporated herein. Briefly, Leuthardt teaches that neurodegenerative diseases characterized by the presence of a toxic protein in the CSF may be treated using proteases which degrade that toxic protein. Leuthardt teaches immobilizing trypsin to different substrates while Thermo teaches that agarose-immobilized trypsin existed at the time of filing and using this would have been a predictable substitution.
Leuthardt teaches that the immobilized trypsin is therapeutic and compatible with the CSF sample when trypsin is immobilized to a number of substrates while Thermo teaches that the agarose-immobilized trypsin possesses certain benefits, such as not contaminating the sample with trypsin. Further, Scheiflinger teaches that agarose-immobilized proteases are biocompatible. Scheiflinger immobilizes a vWF protease on cross-linked agarose beads (claim 8) and uses these beads to digest proteins (antibodies) in human blood/plasma (claim 9). This provides further teachings to one of ordinary skill in the art at the time of filing that agarose-immobilized proteases represent a predictable choice when set to degrade proteins in biological fluids and so adds further support to the conclusion that using agarose as the support in Leuthardt—who teaches trypsin (a protease) to degrade TDP-43 (a protein) in CSF (a biological fluid)—would have led to results which were predictable at the time of filing.
Therefore, claims 1-2, 7-8, 11, and 39-45 would have been obvious.

Double Patenting
Claims 32, 35, and 36 of this application is patentably indistinct from claims 1, 7, 8, 39, 43, and 44 of Application No. 17/153548; note that while a notice of allowance was mailed in the reference application, the issue fee has not yet been paid at the time of preparing this action and so the reference document is still considered a co-pending application. Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.

Instant claim 32 vs Reference claim 1:
The instant claims characterize the disease to be treated as characterized by the presence of a toxic protein in CSF while the reference characterizes the disease as the presence of a dipeptide repeat. However, both limit the diseases to either ALS or FTD, and so how these diseases are otherwise characterized does not alter the scope of the invention.
Both claims are limited to proteinase K and both claims require that this protease is immobilized at a concentration of 1-10 mg/mL.
The only remaining difference is that instant claim 32 requires the proteinase K to reduce the concentration of the toxic protein by 90% and recites certain proteins. However, the same compound is provided at the same concentration to subjects with the same disease. Thus, this recitation of a downstream result must also necessarily be achieved by the reference method. Thus, there is no difference in scope between the two claims.

Instant claim 35 vs Reference claim 7:
Both claims depend from claim 32/1, respectively. Both claims 35 and 7 recite identical limitations and so do not further distinguish the claims.

Instant claim 36 vs Reference claim 8:
Both claims depend from claim 35/7, respectively. Both claims 36 and 8 recite identical limitations and so do not further distinguish the claims.

Instant claim 32 vs Reference claim 39:
Reference claim 39 was amended via Examiner’s amendment on 4/19/22.
The difference between Reference claim 39 and Reference claim 1 is solely in the recitation of claim 39, where the proteinase K has certain specificity characteristics. However, a compound and its properties are inseparable (In re Papesch, 315 F.2d 381, 137 USPQ 43 (CCPA1963)). Thus, an explicit recitation that proteinase K has a higher specificity to a dipeptide repeat compared to a “plurality of other proteins occurring in the CSF” indicates that this property is inherent in the proteinase K of Reference claim 1. Thus, for the same reasons as above, there is no difference in scope between Instant claim 32 and Reference claim 39.

	Instant claims 35/36 vs Reference claims 43/44:
These claims, respectively, recite identical limitations. As the claims from which they depend are identical (instant claim 32 vs reference claim 39), these are also identical.

A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

Claims 32, 35, and 36 are provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1, 7, 8, 39, 43, and 44 of copending Application No. 17/153548 (reference application).
The parallels of these claims are discussed above and incorporated herein. Briefly, the claims are limited to administering the same compounds (proteinase K) in the same way (immobilized at 1-10 mg/mL) to the same population (ALS or FTD). Recitations of inherent properties of the compounds or inherent results of the method do not serve to alter the scope of the claims and thus the claims are coextensive in scope.
This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.

Response to Arguments
Applicant's arguments filed 4/14/22 have been fully considered but they are not persuasive.
Applicant argues that claim 1 and claim 39 now have a difference in scope. The Examiner agrees that requiring the support to be agarose in claim 1 differentiates the claim from claim 39 such that they are not substantial duplicates. The argument that claim 39 also includes limitations to distinguish the claim from claim 1 cannot be properly considered because the phrase itself is indefinite.
Applicant argues that claim 32 limits the protease to proteinase K while claim 39 is not. This is persuasive. However, Applicant’s arguments that the limitation of selecting the protein is distinguishing is not persuasive for the reasons above. Briefly, the selection does not appear to be an active step and a recitation of a necessary result is not enough to deem a claim not a substantial duplicate.
Applicant argues the Office has not established “why would a person choose” the particular limitations of the claim. This is not persuasive because there is no requirement under an obviousness analysis that requires that one alternative be selected over another; the standard is “would” under a TSM rationale but the standard is “could” for most of the KSR rationales (see MPEP §2143).
Applicant argues the Office has not established why one would have chosen to treat ALS or FTD “amongst the myriad neurological diseases”. This is not persuasive because the rejections explicitly articulate the teachings of the prior art, specifically that both ALS and FTD are explicitly taught in the prior art. Applicant argues that the Office has not established why one would “choose to target only” the toxic proteins of the claims. This is not persuasive because nothing in the claims requires targeting “only” these proteins, just that they are “capable of” being removed by the protease. As noted above, the “selecting” limitations do not appear to be an active step and there are no method steps currently claimed which would ensure that these are the “only” toxic proteins being degraded. Thus, Applicant is arguing a limitation not found in the claims.
Applicant argues the Office cannot “sweep these questions under the rug of obvious to try”. The Office has not done this, but rather clearly articulated the rationale for determining obviousness. Moreover, as above, these are not questions which must even be answered, as there are several ways of establishing obviousness and do not require meeting Applicant’s own bar for obviousness.
Applicant argues that KSR requires there is a finite number of identified, predictable solutions. This is not persuasive because this is only set forth in rationale (E) of KSR (obvious to try) and there is no requirement that the Office is limited to using just this rationale. Under KSR, seven different rationales for establishing obviousness are set forth, such as “simple substitution” (B), which is explicitly analyzed in the rejection(s) above.
Even so, the Examiner maintains that the genus of proteases is both finite and predictable. Applicant argues there are “over 4000 proteases that are known to date” and this is not a finite number. This is not persuasive because “many” is not the same as “infinite” and anything less than infinite is necessarily finite. Turning to predictable, Applicant argues that the person of ordinary skill would not consider selecting the protease for the treatment of neurological disease to be a “trivial task”. First, “trivial” is not the same as “obvious” or “predictable” as Applicant again sets forth their own legal standard for determining obviousness. Second, Applicant’s arguments of unpredictability are a mere statement without evidence. Applicant is reminded that “arguments of counsel cannot take the place of factually supported objective evidence" (MPEP§2415). Rather, Applicant has provided objective evidence that these proteases are both finite and predictable. Applicant argues that the MEROPS database lists detailed information the proteases and a summary page for each one. Note that this information has not been provided to the Office and so has not been considered. However, taken on its face, this would establish that not only are the finite identities of the proteases known, but that their functions, structures, and mechanisms of action were well researched and—importantly—predictable.
Moreover, this argument fully avoids the facts that the Examiner has pointed to specific, explicit teachings in the prior art which lead to trypsin and protease K. The rejection never stated that any arbitrary protease would function. Rather, the rejection established that the prior art taught that, e.g., trypsin was effective, and therefore it would have been obvious to use trypsin. The rejection established that the prior art taught the class of serine proteases are effective, and the proteinase K is a known serine protease with known functions and benefits. The fact that other proteases exist is insufficient to establish unpredictability.
Applicant asks the Office not to over simplify the invention to “merely degrading proteins by using any protease”. This is not persuasive because the rejections articulated exactly how the art taught trypsin as useful for degrading proteins to treat neurodegenerative diseases and why, when led to the genus of serine proteases for the same purpose, one would have found proteinase K obvious. The rejections did not argue that literally any arbitrary protease would be obvious and it is disingenuous to characterize the rejections as such.
Applicant agrees that trypsin is one of “two individual species or examples of proteases” recited in the prior art (remarks 4/14/22 p. 11). This supports the Examiner’s rationale that when led to such a method in the prior art modified as described, one would have found trypsin obvious as it is one of only two “individual” proteases exemplified, e.g., one of a few lead compounds.
Applicant argues there are “hundreds of serine proteases”. Applicant has not demonstrated any unpredictability in the choice of a specific serine protease and so even if there are hundreds, the genus is still finite and predictable.
Applicant argues that the teachings in Bioline of proteinase K is insufficient because “[n]either Leuthardt nor Paraskevas teaches that proteinase K can be used for treating ALS or FTD”. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant again argues that the rejection does not address “why” one would “specifically” choose proteinase K. As above, there is no requirement that one be chosen over the alternatives, only that the results of doing so would have been predictable. The rejection establishes that proteinase K was a serine protease with certain benefits (broad specificity, useful for protein digestion) and Applicant has provided no objective evidence that other serine proteases would fail in the method of Leuthardt.
Applicant argues the “goal” of the instant invention, which is to use a proteinase that degrades only the toxic proteins to treat ALS or FTD. This was clearly also the goal of the prior art, which teaches the same proteases (such as trypsin) to treat the same diseases (such as ALS). The other limitations, where required, were also addressed.
Applicant argues the combination of all possible neurological diseases combined with all possible toxic proteins to target and all possible proteases is not a finite selection and so obvious to try is not applicable. The Office is not limited to the obvious to try rationale nor does the rejection of record pick the disease, target, and protease out of thin air. The prior art teaches using trypsin to treat ALS and the fact that other diseases exist or that other proteases exist does not discredit the method of Leuthardt. The rejection also articulated that the prior art was well aware of the toxic protein TDP-43 as a pathogenic protein responsible for both ALS and FTD and that, when led to the genus of serine proteases, that proteinase K would have been an obvious choice, despite it not being the only choice.
Applicant argues that Bioline recommends a “fixed range of 0.05-0.1 mg/mL”. This is not persuasive because Bioline teaches higher concentrations are useful in other circumstances. While Bioline makes obvious the use of proteinase K when led to the genus of serine proteases as is done in the prior art, Bioline is admittedly not teaching the use of proteinase K for treating a neurological disease. It is through the combination of references that these claims are obvious and so a lack of teaching in one, or the teaching of an alternative, cannot alone render a claim non-obvious. In this instance, one of ordinary skill in the art would have found it obvious to optimize the concentration of proteinase K for use in the method as described and would not have simply dismissed the protease entirely because general use instructions list a different concentration. See MPEP 2141(II)(C): "A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton." KSR, 550 U.S. at 421, 82 USPQ2d at 1397. "[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle."Id. at 420, 82 USPQ2d at 1397. Office personnel may also take into account "the inferences and creative steps that a person of ordinary skill in the art would employ."Id. at 418, 82 USPQ2d at 1396. Moreover, the Examiner has cited the MPEP noting that overlapping ranges (up to 2 mg) establishes a prima facie case of obviousness and that changes to a concentration is not generally enough to sustain a patent. Applicant’s mere assertion that Bioline lists different concentrations does not address either of these points. Once a prima facie case is established, it is the burden of Applicant to present objective evidence to the contrary.
Applicant argues that aspirin has different effects at different dosages. This is not objective evidence relevant to the instant method.
Applicant argues that it is the position of the Office that 0.005-0.1 mg/mL is effectively the same as 1-10 mg/mL. Again, Applicant argues something that was never set forth in the rejection as opposed to addressing the actual, explicit rationale of the rejection such as overlapping ranges (up to 2 mg) establishes a prima facie case of obviousness and that changes to a concentration is not generally enough to sustain a patent.
Applicant poses the question that since 0.1 mg/mL is the upper range in Bioline (it isn’t), why use higher concentrations? The answer is that the prior art establishes that the amount of protease will vary, prompting others to vary the concentration to be effective in the method as described and arrived at by the combination of references, rather than rigidly following directions for something that is not the complete invention. Further, it is reiterated that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See MPEP §2144.05(II). As such, there need not be motivation to arrive at these higher concentrations explicitly in the prior art, as the general knowledge in the art must also be taken into account. The “general conditions” are all present in the prior art and so discovering that 1-10 mg is the optimum range “is not inventive”.
Applicant argues that none of the references teach that the protease has a higher specificity and higher affinity to the toxic protein compared to a plurality of other proteins. Setting aside the indefinite nature of this phrase (above), it would nevertheless have been obvious to use trypsin as described. Trypsin inherently meets this criteria as specificity and affinity are properties of the compound itself, not an additional method step or element. Thus, the prior art need not have recognized this now-claimed attribute. Recognizing another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Applicant argues this property of immobilized trypsin is unexpected. As above, recognizing an inherent property generated by following the instructions of the prior art cannot be the basis of patentability.
Applicant argues the statutory double patenting rejection. While Applicant has overcome this rejection regarding claims 1, 5, and 6, Applicant has amended the claims such that the rejection now applies to claims 32, 35, and 36. Applicant notes that the reference claim 1 is limited to proteinase K (as is instant claim 32) and does not have any limitation on the nature of the substrate to which the protease is immobilized (nor does instant claim 32).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 9097723 claims trypsin immobilized to agarose beads (claim 9).
US 4650760 claims trypsin immobilized to agarose beads for the purpose of proteolytically digesting another protein (claims 1, 11).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM M WEIDNER whose telephone number is (571)272-3045.  The examiner can normally be reached on M-F 9-16.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on 571-272-0911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Adam Weidner/Primary Examiner, Art Unit 1649